Citation Nr: 9915254	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
1993, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to November 8, 
1993, for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for inner 
ear imbalance, to include a claim for cerebral ataxia.


REPRESENTATION

Appellant represented by:	[redacted], the veteran's 
wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which granted service connection for 
PTSD, evaluated as 70 percent disabling.  The RO also granted 
entitlement to TDIU, and eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  The RO assigned an effective date of November 
8, 1993, for both service connection for PTSD and entitlement 
to TDIU.  The RO also denied a claim of entitlement to 
service connection for "cerebellar ataxia (claimed as 
dizziness and balance problems)."  A notice of disagreement 
as to the PTSD and TDIU effective dates, and the denial of 
service connection for cerebellar ataxia, was received in 
September 1998, and a statement of the case was issued later 
that month.  A substantive appeal was received in October 
1998.  

For reasons hereinafter discussed, the Board has determined 
that the veteran's claim for cerebellar ataxia (claimed as 
dizziness/balance problems) is more appropriately framed as 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for inner ear imbalance, to include a claim for 
cerebral ataxia.  


FINDINGS OF FACT

1.  In an August 1986 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability

2.  A communication received from the veteran on November 8, 
1993, was construed as a request to reopen the psychiatric 
disability claim, and in an August 1998 decision, the RO 
granted entitlement to service connection for PTSD, and 
entitlement to TDIU; in each case the RO assigned an 
effective date of November 8, 1993.

3.  In a September 1996 decision, the Board denied a claim by 
the veteran for entitlement to service connection for a 
seizure disorder, with inner ear imbalance, on the basis that 
no new and material evidence had been received to reopen a 
prior claim for that benefit.  

4.  Evidence received since the September 1996 Board decision 
bears directly and substantially upon the underlying question 
of whether the veteran has a disorder involving an inner ear 
imbalance as a result of the veteran's period of active 
military service, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  There is medical evidence of a nexus between inner ear 
imbalance and the veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 8, 
1993, for entitlement to service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.400(b)(2) (1998).

2.  The criteria for an effective date prior to November 8, 
1993, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.340, 
3.400(o)(2), 4.16 (1998).

3.  The Board's September 1996 rating decision which denied 
entitlement to service connection for a seizure disorder, 
with inner ear imbalance, is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991).

4.  Evidence received since the Board's September 1996 
decision which denied entitlement to service connection for 
inner ear imbalance is new and material, and the veteran's 
claim of entitlement to service connection for inner ear 
imbalance has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The veteran's claim of entitlement to service connection 
for inner ear imbalance, to include a claim for cerebral 
ataxia, is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates-PTSD and TDIU

A review of the claims folders shows that in August 1986, the 
Board denied a claim of entitlement to service connection for 
psychiatric disability.  That decision is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.

In a written communication received on November 8, 1993 
(apparently a notice of disagreement from an August 1993 
rating decision which denied entitlement to increased rating 
for service-connected skin disease of the feet, hearing loss 
and otitis externa), the veteran included language which the 
RO apparently construed as a request to reopen his 
psychiatric disability claim.  In October 1994, the RO denied 
the claim for a nervous condition, and the veteran appealed.  
This claim was subsequently expanded to include a claim for 
PTSD.  In August 1998, after two intercurrent Board remands, 
the RO determined that new and material evidence had been 
received to reopen the veteran's claim, and granted service 
connection for PTSD, evaluated as 70 percent disabling.  The 
RO also granted entitlement to TDIU.  In each case, the RO 
assigned an effective date of November 8, 1993.  The veteran 
subsequently appealed from the assignment of an effective 
date of November 8, 1993 for his PTSD and his TDIU rating.

A review of the veteran's substantive appeal, received in 
October 1998, shows that he argues that the correct effective 
dated for service connection for PTSD, and his grant of TDIU, 
is March 11, 1985.  This is the date on which he was afforded 
a hearing at the RO for his claims of entitlement to service 
connection for a psychiatric disability, and a seizure 
disorder.  Therefore, an effective date of March 11, 1985 is 
requested.
The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits, which identifies 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.


A.  PTSD

As noted earlier, the Board had denied a claim for a 
psychiatric disability in August 1986.  The November 8, 1993, 
communication from the veteran was viewed as a request to 
reopen and, based on this request, the claim was subsequently 
reopened and service connection established.  However, under 
38 C.F.R. § 3.400(b)(2)(i), the earliest date for which 
entitlement to service connection for PTSD could be granted 
is the date of receipt of the veteran's request to reopen his 
claim; that is, November 8, 1993.  The veteran's prior claim 
was final and the law is clear that in such a case the 
correct effective date for the veteran's service connection 
for PTSD is November 8, 1993.  

As a final matter, the Board notes that the claims file does 
not contain a communication which meets the requirements for 
an informal claim, such that his claim may be considered to 
have been received prior to November 8, 1993.  None of the 
veteran's submissions received in the year prior to November 
8, 1993  contained language or any other indication that he 
intended to reopen his claim for a psychiatric disorder, or 
to file a claim for PTSD, and there is nothing in these 
documents which can reasonably be viewed as showing such an 
intent.  There is therefore no basis for finding that an 
informal claim was filed such that an effective date prior to 
November 8, 1993 is warranted under 38 C.F.R. § 3.155. 

B.  TDIU

The type of claim that is at issue here, a TDIU rating claim, 
is treated as a claim for increased disability compensation.  
In such cases, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within 1 year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In this case, the veteran's claim for a nervous condition, 
which eventually resulted in his grant of TDIU, was received 
on November 8, 1993.  Therefore, the veteran may be entitled 
to an effective date as early as November 8, 1993, the date 
of receipt of the claim, if the evidence shows that his 
disabilities for which service-connection had been granted as 
of that date precluded employment, or for up to one year 
prior to that date if the evidence shows that he was 
unemployable because of his service-connected disorders 
during that period of time.  Id.

In order to establish service connection for TDIU, there must 
be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 


The basis for the RO's determination that the effective date 
for TDIU should be November 8, 1993, was that although 
entitlement to TDIU was not shown until a fee-basis 
examination dated in July 1998 was obtained, an effective 
date was assigned based on the date of receipt of the 
veteran's request to reopen his psychiatric disability claim.  
It was the subsequent grant of service connection for PTSD 
and assignment of a 70 percent rating therefore which also 
allowed the RO to find individual unemployability.  In this 
regard, the Board notes that the RO's grant of TDIU in August 
1998 coincided with its grant of service connection for PTSD, 
evaluated as 70 percent disabling, effective November 8, 
1993.

Therefore, the veteran is eligible for TDIU at least as early 
as November 8, 1993, the date of receipt of claim, except 
that the effective date for an increased rating claim may be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  

In this case, prior to November 8, 1993, he was service-
connected only for right ear hearing loss, evaluated as 10 
percent disabling; and right ear otitis externa, and skin 
disease, feet, with right great toe injury residuals, each 
evaluated as 0 percent disabling, for a combined service-
connected rating of 10 percent.  Therefore, the veteran did 
not meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a) prior to November 8, 1993, and may not be considered 
for a total disability rating on this basis prior to that 
time.  In addition, the Board finds no evidence of an 
exceptional disability picture in this case.  See 38 C.F.R. 
§ 4.16(b).  The veteran did not require frequent periods of 
hospitalization for his service-connected disorders and it 
does not appear that he sought outpatient treatment for these 
disorders on a sufficiently frequent basis during the 
relevant time period.  The relevant medical evidence 
primarily consists of VA outpatient reports, dated between 
1992 and 1993, none of which contain an opinion to support a 
TDIU at that time.  In this regard, the VA outpatient 
reports, and a VA examination for housebound status permanent 
need for aid and attendance, dated in December 1992, show 
that the veteran suffered from a number of disabilities which 
may have rendered the veteran unemployable, to include 
complaints of syncope, a seizure disorder, cerebral ataxia 
and degenerative joint disease of the hips and knees.  
However, as these disabilities are nonservice-connected, they 
may not serve as a basis for an earlier effective date.  
38 C.F.R. § 4.16(a).  The Board further points out that its 
determination, supra, that the earliest effective date for 
service connection for the veteran's PTSD is November 8, 
1993, prevents consideration of evidence pertaining to this 
disability as a basis for an effective date prior to November 
8, 1993 for TDIU.  See 38 U.S.C.A. § 5110(a). 

Based upon the medical evidence, the Board finds that the 
preponderance of the evidence shows that it was not factually 
ascertainable that the veteran's right ear hearing loss, 
right ear otitis externa, and/or his skin disease, feet, with 
right great toe injury residuals, were of such severity that 
they warranted a grant of a TDIU rating at any time during 
the one year period prior to November 8, 1993.  The Board 
therefore concludes that the properly assigned effective date 
is the date commensurate with the date that the RO received 
the veteran's claim, i.e., November 8, 1993, and that the 
correct effective date for the veteran's TDIU is November 8, 
1993.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As a final matter, the Board has considered whether any of 
the veteran's written submissions received prior to November 
8, 1993, could serve as an informal claim. In this case, 
however, the provisions of 38 C.F.R. § 3.155 do not benefit 
the veteran because even if an earlier claim could be 
construed from the assembled record, the Board finds that 
entitlement to TDIU was not factually ascertainable from the 
record prior to November 8, 1993.  As stated previously, the 
relevant medical evidence primarily consists of VA outpatient 
reports, dated between 1992 and 1993, none of which contain 
an opinion to support a TDIU at that time.

C.  Conclusion

In reaching this decision, the Board has considered the 
veteran's argument asserting that the correct effective date 
for his PTSD and TDIU is the date of his hearing, held March 
11, 1985.  However, this hearing preceded the Board's denial 
of his claim for a psychiatric disorder in August 1986.  
Since his reopened claim, which resulted in service 
connection for PTSD and his grant of TDIU, was not received 
until November 8, 1993, this is the earliest effect date 
which may be assigned, and the Board finds that there is no 
legal basis for it to grant an effective date prior to 
November 8, 1993 for the veteran's service-connected PTSD or 
his TDIU.  

The Court has held that where, as in the appellant's case, 
the law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claims for effective dates prior 
to November 8, 1993, for the grant of service connection for 
PTSD, and entitlement to TDIU, must be denied.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. 


II.  Inner Ear Imbalance, to Include a Claim for Cerebral 
Ataxia

In September 1996, the Board denied a claim by the veteran 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a seizure 
disorder, with inner ear imbalance.  The Board's decision is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b). 

Subsequent to the Board's September 1996 decision, the RO 
received written statements from the veteran, and a letter 
from a VA physician, Samuel L. Bradshaw, M.D., which the RO 
apparently construed as a claim for service connection for 
cerebellar ataxia.  In August 1998, the RO denied this claim 
on the merits. 

The Board initially notes that review of the underlying 
evidence in its September 1996 decision shows that evidence 
as to "ataxia due to cerebellar disease" was considered, 
but that the Board determined that there was no medical 
evidence of a nexus between this condition and the veteran's 
service.  In addition, a review of the Board's September 1996 
decision, and the RO's August 1998 decision, shows that in 
both case the veteran's claimed symptomatology included, in 
large part, problems with his balance.  Since the veteran's 
previously denied claim for a seizure disorder included 
consideration of the evidence concerning cerebellar ataxia, 
the Board has determined that the proper issue before it is 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for inner ear 
imbalance, to include a claim for cerebral ataxia.

Finally, a review of the RO's August 1998 decision shows that 
it denied the claim for cerebellar ataxia on the merits.  
Given the Board's foregoing determination that the issue in 
this case is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for inner ear imbalance, to include a claim for 
cerebral ataxia, the Board must consider whether new and 
material evidence has been submitted before it can consider 
the merits of the claim, despite the RO's denial of this 
claim on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).   The Board further finds that, given its 
determination that new and material evidence has been 
received and that a remand is required before a decision can 
be made on the merits of this case, that the veteran has not 
been prejudiced by any omission from the statement of the 
case of a pertinent regulatory citation.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49747 (1992)).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim is found to be well grounded, then the merits of the 
claim may be evaluated after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 
No. 97-1534, slip op. at 3-4 (U. S. Vet. App. Feb. 17, 1999).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the Board's September 1996 
decision.

Evidence received since the Board's September 1996 decision 
includes a letter from a VA physician, private medical 
records and the veteran's own statements.  After reviewing 
the newly received items of evidence, the Board concludes 
that new and material evidence has been received.  In 
particular, a letter from a VA physician, Dr. Bradshaw, dated 
in October 1997, essentially states that the veteran had a 
fungal infection in his right ear during World War II which 
has resulted in dizziness and imbalance.  Dr. Bradshaw 
concluded, in part, "It would appear that the infection from 
World War II is directly related to his problems with 
balance."

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the appellant's claim of service 
connection for inner ear imbalance.  In particular, Dr. 
Bradshaw has related the veteran's balance problems to a 
fungal infection of the right ear during his service.  As 
this evidence was not of record at the time of the Board's 
September 1996 decision, and as this evidence includes 
competent evidence of a nexus between inner ear imbalance and 
the veteran's service, this evidence is not cumulative, and 
is "new" within the meaning of Elkins, supra.  The Board 
further finds that as there was no competent evidence of a 
nexus between inner ear imbalance and the veteran's service 
at the time of the Board's September 1996 decision, Dr. 
Bradshaw's October 1997 letter is probative of the issue at 
hand, and is material.  The Board therefore finds that new 
and material evidence has been submitted that is sufficient 
to reopen the claim, and the claim for an inner ear 
imbalance, to include a claim for cerebellar ataxia, is 
therefore reopened. 

As competent evidence of a diagnosis of for an inner ear 
imbalance, to include a claim for cerebellar ataxia, and a 
nexus to active duty, has been presented, the appellant's 
claim for an inner ear imbalance, to include a claim for 
cerebellar ataxia, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  See Elkins, supra.


ORDER

Entitlement to an effective date prior to November 8, 1993, 
for the grant of service connection for PTSD and a TDIU 
rating is not warranted.  To this extent, the appeal is 
denied. 

New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for inner ear imbalance, to include a claim for cerebellar 
ataxia, and his claim for this benefit has been reopened.  
The veteran's claim of entitlement to service connection for 
inner ear imbalance, to include a claim for cerebellar 
ataxia, is well-grounded.  To this extent, the appeal is 
granted subject to the following remand provisions.  


REMAND

The veteran's service medical records show that between 
August and September of 1944, he underwent treatment for 
otitis externa and a fungal infection of the right ear.  His 
service-connected disabilities include right ear hearing loss 
and tinnitus, each evaluated as 10 percent disabling, and 
right otitis externa, evaluated as 0 percent disabling 
(noncompensable).

VA outpatient treatment records, dated between July and 
December of 1992, and a report dated in September 1993, show 
that the veteran sought treatment for complaints that 
included balance problems, dizziness and falling.  A report 
dated in September 1992 contains a diagnosis which indicates 
that the veteran was ataxic secondary to cerebellar disease.  
A VA examination for housebound status or permanent need for 
aid and attendance, dated in December 1992, contains a 
diagnosis of ataxia, cerebellar, and notes that the veteran 
loses his balance, that he must use crutches and that he 
falls frequently.  

A December 1996 letter from the Kanza Multispecialty Group, 
contains an assessment of cochlear degeneration.

In a letter dated in October 1997, a VA physician, Dr. 
Bradshaw, stated that the veteran has had dizziness for many 
years.  Dr. Bradshaw related the veteran's balance problems 
to a fungal infection of the right ear during his service.

The Board notes that none of the diagnoses of cerebellar 
ataxia appear to have been based on a neurological 
examination, and that the veteran has also been diagnosed 
with a number of ear disorders.  In addition, although the 
October 1997 letter from Dr. Bradshaw is sufficient to render 
the claim well grounded, Dr. Bradshaw is a Chief in the 
Psychiatry Service, and he did not include any sort of 
rationale or citation to clinical findings in his opinion.  
Based on the foregoing, the Board finds that an examination 
is required to ascertain the veteran's correct diagnosis.  
The Board has therefore determined that this claim should be 
remanded so that the veteran may be afforded VA neurological 
and ear examinations to determine the nature and etiology of 
any inner ear imbalance and/or cerebellar ataxia.

In order to comply with the duty to assist as provided by 
38 U.S.C.A. § 5107, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since October 1997 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for VA neurological and ear 
examinations to determine the nature and 
etiology of any neurological and/or inner 
ear pathology.  All necessary tests and 
studies should be accomplished.  A detailed 
medical history should be obtained.  Each 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current cerebral ataxia, or any balance 
disorder, if found, is related to the 
veteran's active duty.  Reasons and bases 
for all conclusions should be provided.  The 
claims files, including a copy of this 
remand, should be made available to the 
examiner in conjunction with the 
examination, for proper review of the 
medical history.  

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record de novo and determine 
whether entitlement to service connection 
for inner ear imbalance, to include a 
claim for cerebral ataxia, is warranted.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran and his representative are free to 
submit additional evidence and argument in connection with 
this appeal. 




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

